Case: 13-15918    Date Filed: 06/09/2014    Page: 1 of 6


                                                              [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 13-15918
                             Non-Argument Calendar
                           ________________________

                         D.C. Docket No. 1:13-cv-00350-M

ALMA BARNES,
on behalf of herself and all
others similarly situated,

                                                   Plaintiff - Appellant,

versus

COMPASS BANK,

                                                   Defendant - Appellee.

                           ________________________

                    Appeal from the United States District Court
                       for the Southern District of Alabama
                           ________________________

                                  (June 9, 2014)

Before MARCUS, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 13-15918     Date Filed: 06/09/2014   Page: 2 of 6


      Plaintiff-Appellant Alma Barnes appeals from the district court’s order

dismissing her complaint alleging that Defendant-Appellee Compass Bank violated

15 U.S.C. § 1637a of the Truth in Lending Act (“TILA”) because it failed to give

her certain disclosures when she applied for a loan in June 2012. The district court

dismissed the complaint, filed in July 2013, on the ground that her claims were

barred by the TILA one-year statute of limitations. On appeal, Barnes argues that

the district court erred in using as the limitations period commencement date the

date of the loan application, as opposed to the date of the consummation of the

loan. After thorough review, we affirm.

      We review de novo the district court’s interpretation and application of the

statute of limitations. Baker v. Birmingham Bd. of Educ., 531 F.3d 1336, 1337

(11th Cir. 2008). Dismissal on statute of limitations grounds is appropriate “if it is

apparent from the face of the complaint that the claim is time-barred.” La Grasta

v. First Union Sec., Inc., 358 F.3d 840, 845 (11th Cir. 2004) (quotation omitted).

      TILA requires that certain disclosures be provided to a consumer “at the

time the creditor distributes an application to establish an account.” 15 U.S.C. §

1637a(b)(1)(A). These disclosures include: (1) an example (based on a $10,000

principal balance) showing how long it will take to repay a loan if only the

minimum payments are made, 15 U.S.C. § 1637a(a)(9); and (2) and a pamphlet, or

its equivalent, prepared by the Bureau of Consumer Financial Protection,
              Case: 13-15918    Date Filed: 06/09/2014   Page: 3 of 6


containing general information about home equity loans, 15 U.S.C. § 1637a(e).

TILA further provides that an action under it may be brought “within one year

from the date of the occurrence of the violation.” 15 U.S.C. § 1640(e).

      As a general rule, the statute of limitations clock begins to tick when the

plaintiff first has a complete and present cause of action. See Gabelli v. S.E.C., —

U.S. —, 133 S. Ct. 1216, 1220 (2013) (“Thus the ‘standard rule’ is that a claim

accrues ‘when the plaintiff has a complete and present cause of action.’”);

Heimeshoff v. Hartford Life & Acc. Ins. Co., — U.S. —, 134 S. Ct. 604, 610

(2013) (“Recognizing that Congress generally sets statutory limitations periods to

begin when their associated causes of action accrue, this Court has often construed

statutes of limitations to commence when the plaintiff is permitted to file suit.”).

In other contexts, we’ve discussed the “delayed discovery rule,” which “prevents a

cause of action from accruing until the plaintiff either knows or reasonably should

know of the act giving rise to the cause of action.” Trustmark Ins. Co. v. ESLU,

Inc., 299 F.3d 1265, 1271 (11th Cir. 2002). We’ve also said, however, that “[t]his

discovery rule, which might be applicable to statutes of limitations in state tort

actions, has no place in a proceeding to enforce a civil penalty under a federal

statute. The statute of limitations begins with the violation itself -- it is upon

violation, and not upon discovery of harm, that the claim is complete and the clock

is ticking.” Trawinski v. United Tech., 313 F.3d 1295, 1298 (11th Cir. 2002).


                                         3
              Case: 13-15918     Date Filed: 06/09/2014    Page: 4 of 6


      Here, it is undisputed that Compass distributed an application to Barnes on

June 6, 2012.     The statute provides that Compass should have provided all

necessary disclosures to Barnes on that date. 15 U.S.C. § 1637a(b)(1)(A). Barnes

alleges that Compass failed to give her two of those disclosures.             Because

Congress tied the § 1637a disclosures to the distribution of the loan application,

and because Compass allegedly failed to distribute all necessary disclosures at that

time, it seems clear to us that the statute of limitations should begin to run from the

date of the credit application, which is also the date of Compass’s violation.

Moreover, even if we were to consider applying the delayed discovery rule, it

would have no application here -- Barnes knew or reasonably should have known

about the missing disclosures at the time she received the loan application, since

this is not a situation in which Barnes had no means of knowing that she had not

received the disclosures. Barnes has also failed to make any showing that she is

entitled to equitable tolling for her TILA claims.        See Ellis v. Gen. Motors

Acceptance Corp., 160 F.3d 703, 706-08 (11th Cir. 1998) (holding that equitable

tolling is available for stale TILA claims but only if the plaintiff was prevented

from bringing suit on those claims “due to inequitable circumstances”).

      Barnes relies on Goldman v. First Nat’l Bank of Chicago, 532 F.2d 10 (7th

Cir. 1976), to argue that the limitations period for open-ended lines of credit should

be calculated “from the date of the imposition of the first finance charge,” and not


                                          4
                Case: 13-15918    Date Filed: 06/09/2014   Page: 5 of 6


from the date of the credit application. Specifically, Goldman held that when

“there has been an incomplete, inaccurate or misleading disclosure, the limitations

period should not be measured from the date the disclosure was required by law to

be made, but instead by the date on which a finance charge was first imposed.” Id.

at 21.

         Goldman does not apply here. Among other things, Goldman was expressly

concerned with open-ended lines of credit and “incomplete, inaccurate or

misleading disclosures,” which are not what is at issue in this case. In explaining

why it was choosing the date of the first finance charge, the Goldman court

explained, “[i]f no disclosure was made, of course, the debtor would be cognizant

of that fact on the day the credit disclosure forms were given to him, but, Goldman

argues that when there has been inaccurate, partial or misleading disclosure, there

is no way, prior to the billing of an inconsistent finance charge, for the violation to

be ascertained and action take.”       Id. at 17.   See also id. at 19 (“Goldman’s

observation that when the disclosure statement is false, incomplete or inaccurate, it

is not until the imposition of the first finance charge that the debtor can perceive

that a violation has occurred is irrefutable.”).

         Here, as we’ve said, Barnes was aware, or should have been aware of the

missing disclosures at the time of the loan application. As a result, the limitations

period began ticking at that time. Because the district court properly calculated the


                                            5
               Case: 13-15918     Date Filed: 06/09/2014    Page: 6 of 6


beginning of the limitations period, and because Barnes filed suit over a year after

that date, the district court did not err in dismissing the case as time-barred.

      AFFIRMED.




                                           6